 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. ham Jr., Trustee in Bankruptcy and United Mine Workers of America, District 17, AFL± 
CIO (Successor Union to United Mine Workers 
of America, District 29, AFL±CIO). Case 9± 
CA±32798 March 26, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS Upon a charge filed by the Union on April 5, 1995, the General Counsel of the National Labor Relations Board issued a complaint on December 4, 1996, against Maben Energy Corporation and H. Lynden leging that it has violated Section 8(a)(5) and (1) of 
the National Labor Relations Act. Although properly spondent failed to file an answer. On February 18, 1997, the General Counsel filed a Motion for Summary Judgment with the Board. On February 20, 1997, the Board issued an order transfer-ring the proceeding to the Board and a Notice to Show 
tion are therefore undisputed. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not less good cause is shown. In addition, the complaint affirmatively notes that unless an answer is filed within 
14 days of service, all the allegations in the complaint close that the Region, by letter dated January 30, 1997, 
ceived by February 7, 1997, a Motion for Summary Judgment would be filed. Although the Respondent is in bankruptcy, it is well 
thority to entertain and process an unfair labor practice case to its final disposition. Phoenix Co., 274 NLRB 
tion to the automatic stay provisions for proceedings latory powers. See id., and cases cited therein. In the absence of good cause being shown for the failure to file a timely answer, we grant the General Counsel's Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a corporation, has been engaged in the operation of coal mines in and 
around Raleigh County, West Virginia. During the 12-
month period preceding the filing of the charge, the 
Respondent, in conducting its operations, sold and 
shipped coal valued in excess of $50,000 from its 
West Virginia facilities directly to customers located 
outside the State of West Virginia. We find that the 
Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within 
the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES stitute a unit appropriate for the purposes of collective 
bargaining within the meaning of Section 9(b) of the 
Act: All employees of [the Respondent] engaged in the den and coal waste, preparation, processing, and cleaning of coal and transportation of coal (except ent]), repair and maintenance work normally per-
formed at the mine site or at a central shop[s] of [the Respondent] and maintenance of gob piles and mine roads, and work of the type customarily related to all of the above at the coal lands, coal producing and coal preparation facilities owned or 
operated by [the Respondent], excluding all coal inspectors, weigh bosses at mines where men are paid by ton, watchmen, clerks, engineering and 
ees, guards and supervisors as defined in the Act. From 1978 to March 1996, either the Union or the predecessor United Mine Workers of America, District 
29, AFL±CIO, was the designated exclusive collective-nized as such representative by the Respondent. This recognition was embodied in successive collective-bar-
fective from December 16, 1993, to August 1, 1998 (the 1993-1998 agreement). At all times from 1978 to March 1996, based on Section 9(a) of the Act, the predecessor Union, United Mine Workers of America, 
District 29, AFL±CIO, was the exclusive collective-bargaining representative of the unit. 323 NLRB No. 42  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD ica, District 29, AFL±CIO, was merged into and was 
trict 17, AFL±CIO, the Union herein. Since March 
1996, based on Section 9(a) of the Act, the Union has 
been the exclusive collective-bargaining representative 
of the unit. Since March 13, 1995, the Respondent failed to maintain contractually required health care benefits for 

spondent also made unilateral changes in employee 
health insurance, life insurance, and other benefits 

ruptcy Court. These subjects relate to wages, hours, 
and other terms and conditions of employment of the 
unit and are mandatory subjects for the purposes of collective bargaining. The Respondent engaged in this conduct without prior notice to the Union and without 
the Union's consent or affording it an opportunity to 
bargain with respect to this conduct and the effects of 
this conduct. CONCLUSION OF LAW 

resentative of its employees within the meaning of 

fair labor practices affecting commerce within the 
meaning of Section 8(a)(5) and (1) and Section 2(6) 
and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease 
and desist and to take certain affirmative action de-

cally, having found that the Respondent has violated 


ees and unilaterally making changes in unit employee 
health insurance, life insurance, and other benefits that were not authorized by the United States Bankruptcy Court, we shall order the Respondent to restore the 


fect before the unlawful changes were made, and make 
the unit employees whole by reimbursing them for any 
expenses ensuing from the Respondent's unlawful con-
duct, as set forth in Kraft Plumbing & Heating, 252 NLRB 891 fn. 2 (1980), enfd. mem. 661 F.2d 940 (9th 
Cir. 1981), with interest as prescribed in New Horizons 
for the Retarded, 283 NLRB 1173 (1987). ORDER The National Labor Relations Board orders that the Respondent, Maben Energy Corporation and H. Lynden Graham Jr., Trustee in Bankruptcy, Raleigh County, West Virginia, its officers, agents, successors, and assigns, shall 1. Cease and desist from fits for the unit employees as required by the 1993± 
fits which are not authorized by the United States Bankruptcy Court. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. quired health care benefits and the unit employees' 
health insurance, life insurance, and other benefits that were in effect before the unlawful changes were made, and make the unit employees whole by reimbursing them for any expenses ensuing from the Respondent's unlawful conduct, as set forth in the remedy section of this decision. (b) Preserve and, within 14 days of a request, make available to the Board or its agents for examination 
ment records, timecards, personnel records and reports, and all other records necessary to analyze the amounts due under the terms of this Order. (c) Within 14 days after service by the Region, post ies of the attached notice marked ``Appendix.''1 ies of the notice, on forms provided by the Regional 
spondent's authorized representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by ency of these proceedings, the Respondent has gone out of business or closed the facilities involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all 1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.''  MABEN ENERGY CORP. 3 current employees and former employees employed by the Respondent at any time since April 5, 1995. (d) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to 
comply. Dated, Washington, D.C. March 26, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT unilaterally fail to maintain health care benefits for our unit employees as required by the 1993±1998 collective-bargaining agreement or make 
unilateral changes in unit employees' health insurance, 

ized by the United States Bankruptcy Court. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act. WE WILL restore our unit employees' contractually required health care benefits and our unit employees' 
health insurance, life insurance, and other benefits that 
were in effect before the unlawful changes were made, 
and make our unit employees whole by reimbursing 
them for any expenses ensuing from our unlawful con-
duct, as set forth in a decision of the National Labor 
Relations Board. MABEN ENERGY CORPORATION AND H. LYNDEN GRAHAM JR., TRUSTEE IN BANKRUPTCY 